Citation Nr: 0613127	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-20 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased apportionment of the veteran's VA 
compensation benefits on behalf of his child, R., for the 
period from September 13, 2002, to December 9, 2005.


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from February 1972 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) special 
apportionment decision of August 2003, which denied the 
appellant's claim, on behalf of the veteran's child R., for 
an increased rate of apportionment.  The appellant is the 
mother of the minor child. 

During the course of this appeal, in December 2005, the child 
R. turned 18.  Therefore, unless he is attending school, he 
is no longer a "child," and, thus, not entitled to any of 
the veteran's compensation.  38 C.F.R. § 3.57.  Moreover, as 
he is no longer a minor, he may file a claim on his own 
behalf.  However, this appeal ensues from a claim filed in 
September 2002, and, accordingly, there is still a period of 
over three years of potential entitlement that must be 
considered.  In order to preserve the appellant's standing, 
the issue is limited to entitlement to increased 
apportionment for the period from September 13, 2002, to 
December 9, 2005.  The RO should inform the child R that if 
he is attending an approved school, he may request an 
apportionment of his father's compensation benefits.


REMAND

This appeal involves a contested claim for an apportionment 
of the veteran's VA compensation benefits, which requires 
that certain procedures regarding simultaneously contested 
claims be followed.  See 38 U.S.C.A. § 7105A; 38 C.F.R. 
§§ 19.100, 19.101, 19.102.  

Neither party has been provided notification pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
However, although not specifically addressing the 
apportionment statute (38 U.S.C.A. § 5307), the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA does not apply to claims predicated on chapter 53 of 
title 38 of the U.S. Code, which concerns special provisions 
relating to VA benefits.  See Lueras v. Principi, 18 Vet.App. 
435 (2004); Barger v. Principi, 16 Vet.App. 132 (2002).  This 
does not, however, obviate the necessity of informing both 
parties of the evidence necessary to substantiate their 
claims, which has not been done in this case.  See Barger.  

The veteran is in receipt of a 70 percent rating for 
schizophrenia, effective in December 1998.  He and the 
appellant were divorced in January 1999.  In August 1999, the 
appellant filed a claim for apportionment of the veteran's 
compensation on behalf of the veteran's children, and an 
apportionment was granted in the amount of $139 per month for 
three children.  After some interim adjustments, the 
apportionment was reduced to $55 per month, effective in 
April 2002, because there was only one remaining eligible 
child.  See 38 C.F.R. § 3.57 (2005).  Also in April 2002, the 
appellant requested an increase in the apportioned amount, 
and an August 2002 special apportionment decision increased 
the apportionment for R. to $70 per month.  The appellant did 
not appeal that decision.  See Voracek v. Nicholson, 421 F.3d 
1299 (Fed. Cir. 2005).  

In September 2002, the appellant filed a claim for an 
increased apportionment of the veteran's compensation 
benefits on behalf of the child, which was denied in August 
2003, and she appealed.  As noted above, the child turned 18 
in December 2005, and, accordingly, the issue for 
consideration is whether an increased level of apportionment 
is warranted for the period from September 13, 2002, to 
December 9, 2005.

The appellant contends, in essence, (1) that the veteran is 
behind on child support payments, i.e., that he is not 
reasonably discharging his obligation to support the child; 
(2) that this failure caused hardship, and that hardship 
existed during the time she was off work from February 2002 
to March 2003; and (3) that a higher apportionment is 
warranted for the period of the veteran's incarceration.  The 
law provides that all or any part of a veteran's compensation 
may be apportioned if the veteran's children are not residing 
with him and the veteran is not reasonably discharging his 
responsibility for their support. 38 U.S.C.A. § 5307; 
38 C.F.R. §§ 3.450, 3.452.  In addition, without regard to 
any other provision regarding apportionment, where hardship 
is shown to exist, a veteran's compensation may be specially 
apportioned to the veteran's dependents as long as such 
apportionment would not cause undue hardship to other persons 
in interest including the veteran.  38 C.F.R. § 3.451.  
Finally, all or part of the compensation  not paid to an 
incarcerated veteran may be apportioned to the veteran's 
dependents on the basis of  individual need.  38 C.F.R. § 
3.665(e).  

The Board finds that additional development must be 
undertaken before these factors can be evaluated.  In view of 
the complicated fact pattern in this case, the development 
required for each of the above legal elements will be 
discussed separately.

I.  Reasonable Discharge of Responsibility for Child's 
Support

The appellant contends that the veteran is behind on required 
child support payments, and the veteran has not responded to 
this contention.  It is difficult to argue that he is 
reasonably discharging his responsibility for the child's 
support, if he is not even paying the child support he is 
legally required to pay, under the terms of the divorce.  
However, neither the amount he is obligated to pay, nor the 
amount, if any, he has been paying is of record.  In a May 
2002 statement, she said she had begun to receive $125 per 
month from Child Support, but she has also referred to 
escalating amounts of unpaid child support in each of her 
letters to VA.  By the terms of the January 1999 divorce 
decree, the veteran was obligated to pay $662 per month, but 
this was for three children.  It is uncertain whether this 
amount has ever been amended to reflect the subsequent 
changes in circumstances.  

According to an August 1999 letter from the state Division of 
Child Support Enforcement (DCSE) to the veteran, the veteran 
was required, by court order, to send his child support 
payments to the circuit court.  In order to determine how 
much the veteran was legally required to pay, and how much he 
actually paid, for the period from September 2002 to December 
2005, DCSE should be contacted and asked to provide the 
necessary information, if possible.  Otherwise, the parties 
must supply the information, and if there is a dispute, 
document their assertions.  

II.  Hardship

Also for consideration is the element of hardship, which must 
be considered independently of the preceding requirement.  In 
essence, where hardship is shown to exist, compensation may 
be specially apportioned between the veteran and his or her 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the veteran or 
other interested parties.  

In determining whether hardship exists, consideration will be 
given to such factors as the amount of VA benefits payable; 
other resources and income of the veteran and the dependents 
on whose behalf apportionment is claimed; and special needs 
of the veteran, his dependents, and the apportionment 
claimants.  38 C.F.R. § 3.451.  The veteran is in receipt of 
a 70 percent rating for schizophrenia, and his monthly rate 
has ranged from $1,053 to $1,163 during the course of the 
appeal.  Ordinarily, an apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him or her, whereas an apportionment of less than 20 percent 
of the veteran's benefits would not provide a reasonable 
amount for any apportionee.  38 C.F.R. § 3.451.  In this 
case, as both parties argue hardship, the arguments will be 
addressed separately.  



A.  Child

The appellant contends that hardship occurred during the 
period she was off work, from February 2002 to March 2003.  
However, since benefits cannot be paid for the period prior 
to the date of claim, only the period from September 2002 to 
March 2003 is relevant here.  She also contends, in essence, 
that hardship resulted from the veteran's failure to pay the 
required child support.

The veteran responds that hardship did not exist, because the 
child was in the custody of the state, and the appellant had 
a live-in boyfriend who had a job.  In determining hardship, 
the regulation provides for consideration of factors such as 
the resources and income of the veteran and his dependents on 
whose behalf apportionment is claimed.  The appellant is 
neither of these, but is expected to contribute to the 
child's support; to that extent, her income is relevant.  

However, an unrelated person living in the household is under 
no obligation to support the veteran's child, and, therefore, 
cannot be considered a resource of the child.  In this 
regard, even if the veteran's child is legally adopted by 
someone else, the child can still be entitled to an 
apportionment in the amount of the additional compensation 
payable for the child.  38 C.F.R. § 3.458(d) (2005).  Thus, 
such person's income is not relevant to the question of 
hardship to the child.  

It is conceivable that there could be circumstances where 
such an individual might be expected to contribute to the 
child's support.  However, the Board views such a person's 
pitching in to help during a forced period of unemployment 
due to disability in a different light than a decision by an 
unmarried couple that they will live off one person's income.  
Or, the situation might be different if this individual 
openly and voluntarily assumed a parental role and obligation 
to support the child, such as to create a reasonable 
expectation of support in the child, but there is no evidence 
of that in this case.  Rather, the evidence indicates that at 
some point during this period, the child was involved in 
trouble sufficient to have him placed in the custody of the 
state Division of Family Services.  This does not argue that 
his needs were being met.  

In point of fact, the persons responsible for the child's 
support during this period were his mother (the appellant), 
and his father (the veteran).  There is no evidence that a 
boyfriend intended to assume this obligation.  Under the 
circumstances of this case, the purported boyfriend's income 
is only relevant to the extent to which it is used to 
contribute to his share of the household expenses.  Thus, the 
appellant should be asked to provide a statement of the 
income, resources, and expenses of herself and the child R. 
during the period from September 13, 2002, to December 9, 
2005.  Any amounts that another person living in the house 
contributed to the household expenses (as his share of the 
expenses) should be noted as well.  In addition, the 
appellant should be asked to provide a statement of any 
special needs of the child during this period, to include 
debts paid or incurred on his behalf.  

With respect to the child's period of residency in a state 
facility, the veteran states that the child was "taken 
away" from the appellant, but the appellant states that he 
was put into the state school because of problems he was 
experiencing at his own school.  However, either way, this 
does not affect the issue of apportionment on behalf of the 
child.  Theoretically, it could affect the choice of payee 
for that period, but the appellant states that she retained 
legal custody, and that the period was relatively brief; if 
so, she would still appear to be the proper payee.  

For the hardship determination, the time period of the 
child's residency in the facility, and the terms of the 
residency must be ascertained.  The appellant claims that he 
only lived there during the week, and came home on weekends, 
and that his expenses such as clothing and incidentals 
continued to be paid by her.  The appropriate division of the 
state circuit court (see the August 1, 2003 Family Court 
order in the claims file) should be contacted and asked to 
verify the information.  


B.  Veteran and Other Interested Parties

As to his own hardship, the veteran contends that he does not 
have a job and his sole source of income is his VA benefits.  
He has not, however, responded to any of VA's requests for 
financial information.  He should be provided one more 
opportunity to provide this information, and told that if he 
does not, it may be assumed that hardship is not present.  He 
should also be asked to provide a statement of any special 
needs of his during this period, and, for the period 
beginning in November 2004, his other dependent minor child.  

III.  Apportionment During Incarceration

The veteran was incarcerated following conviction of a felony 
from April 2003 to January 2004.  All or part of the 
compensation not paid to an incarcerated veteran may be 
apportioned to the veteran's spouse, child or children and 
dependent parents on the basis of  individual need.  In 
determining individual need consideration shall be given to 
such factors as the apportionee claimant's income and living 
expenses, the amount of compensation available to be 
apportioned, the needs and living expenses of other 
apportionee claimants as well as any special needs, if any, 
of all apportionee claimants.  38 C.F.R. § 3.665(e)(1).  
During the time he was incarcerated, the child R was his only 
dependent.  

The appellant should be asked to provide a statement of her 
and the child's income and living expenses during the period 
from April 2003 to January 2004; how these expenses were met; 
whether there were any special needs, to include debts, of 
the child which were paid during this period; and whether 
there were any unpaid expenses (debt) incurred on behalf of 
the child during this period for expenses or special needs.  

The appellant also contends that the veteran owes a 
considerable amount of back child support.  The RO should 
also consider whether this might constitute a special need, 
insofar as it pertains to support owed for the child, R., and 
is verified by DCSE.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the state DCSE and verify the 
following information:  the monthly amount 
of child support the veteran was legally 
obligated to pay to the appellant from 
September 2002 to December 2005; the 
number of children covered by this 
obligation; and the extent to which he has 
paid the support due for this period.  
Also obtain the total unpaid child 
support, as of September 2002.  Obtain any 
necessary authorizations from the parties.  
If the DCSE is unable to provide this 
information, ask the parties to provide 
it.  If there is a dispute, ask the 
parties to provide verification of the 
disputed amounts.  

2.  Contact the appropriate state Family 
Court division (see August 1, 2003 Court 
Order in file), and verify the dates that 
the child R. was in the physical custody 
of the state, the circumstances of his 
custody, how often he was released to home 
(e.g., for weekends, holidays, etc.), and 
who was responsible for his financial 
support during that period.  Obtain any 
necessary authorizations from the 
appellant.   

3.  Inform the veteran of the evidence 
necessary to substantiate his argument 
that additional VA compensation should not 
be apportioned on behalf of the minor 
child, R., for the time period from 
September 2002 to December 2005, 
specifically, 
*	evidence showing that he was reasonably 
discharging his responsibility for the 
child's support; 
*	evidence that an apportionment would 
cause 
undue hardship to himself for this time 
period (or to himself and other dependent 
from November 2004 to December 2005).  
Tell him that in order for the VA to 
consider hardship, he must provide 
financial information for the time period 
from September 2002 to December 2005, 
including: 
o	monthly income, 
o	itemized monthly expenses, 
o	debt incurred due to necessary 
expenses, and 
o	special needs he paid for himself or 
other dependent, including during the 
time he was incarcerated.  

4.  Inform the appellant of the evidence 
necessary to substantiate her argument 
that additional compensation should be 
apportioned on behalf of the minor child, 
specifically, for the time period from 
September 2002 to December 2005, 
*	evidence that the amount of child support 
that the veteran was supposed to pay each 
month, for the child R. only, would not 
have reasonably discharged his 
responsibility for the child's support;
*	evidence that hardship existed, with 
respect to the child.  Ask her to provide 
financial information for herself and the 
child, for the time period from September 
2002 to December 2005, including: 
o	monthly income, 
o	itemized monthly expenses, 
o	debt incurred due to necessary 
expenses, and 
o	special needs she paid for that 
period, including during the time he 
was incarcerated.  

5.  After allowing a time for response, 
review the claim for an apportionment of 
VA benefits for the period from September 
2002 to December 2005, in light of the 
considerations noted in the narrative 
portion of this remand, as well as the 
additional evidence.  Thereafter, both 
parties should be provided a supplemental 
statement of the case which contains only 
that information which directly affects 
the apportionment claim.  Any evidence or 
information received from either party 
which is not essential to the decision 
should be omitted from the supplemental 
statement of the case.  After affording 
both parties an opportunity to respond, 
the case should be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  


_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

